106 F.3d 423
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Richard T. CATALDI, Patrick D. Hein, Henry J. Heirigs,and John C. Leo, Petitioners.
Misc. No. 478.
United States Court of Appeals, Federal Circuit.
Sept. 11, 1996.

1
MANDAMUS WITHDRAWN.

ON PETITION FOR WRIT OF MANDAMUS
ORDER

2
Upon consideration of the motion of Richard T. Cataldi et al. to withdraw their petition for a writ of mandamus,

IT IS ORDERED THAT:

3
(1) The motion is granted.


4
(2) All sides shall bear their own costs.